AQUEOUS BINDER COMPOSITION FOR LITHIUM ION ELECTRICAL STORAGE DEVICES
DETAILED ACTION

Remarks
This application is a continuation of the application 14242162, which was abandoned dated December 17, 2019.
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1-20 are pending wherein claims 1, 7, 16 and 20 are amended. Claims 1-20 are being examined on the merits in this Office action.

Claim Rejections - 35 USC § 103
Claims 1-2, 5-6 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi et al. (WO 2012039366 A1, whose English equivalent EP 2621005 A1 is being used as a Takeshi) in view of Maeda et al. (US 6652773 B2, hereafter Maeda) and Amin-Sanayei et al. (US 20100304270 A1, hereafter Amin-Sanayei)
Regarding claim 1, Takeshi teaches an electrode binder of a lithium ion secondary battery comprising an aqueous dispersion (“aqueous medium”, see at least Abstract) of:
(a) a polyvinylidene fluoride polymer (polymer A1 obtained from the polymerization of monomer “a1” which may be vinylidene fluoride, see at least [0039]-[0045], [0029]) comprising 100 mole% of vinylidene fluoride when vinylidene fluoride is the only monomer for synthesizing polyvinylidene fluoride (See at least [0029], [0031] and [0040]), and
(b) a (meth)acrylic polymer dispersant (obtained from the polymerization of a monomer mixture containing monomers (a2) to (a6) (see at least, [0045], [0043], [0039], and  [0029]-[0036]),
wherein the (meth)acrylic polymer dispersant is prepared from a mixture of monomers comprising one or more carboxylic acid group-containing (meth)acrylic monomers ([0034]). Takeshi is silent to the “one or more hydroxyl group-containing (meth)acrylic monomers” as instantly claimed, but discloses that alkyl ester monomer of (meth)acrylic acid, such as propyl(meth)acrylate, butyl(meth)acrylate and octyl(meth)acrylate ([0033]), can be used as one or more of monomers. These listed monomers are equivalents to instantly claimed hydroxyl group-containing (meth)acrylic monomers, as demonstrated by Maeda. Maeda discloses that hydroxyl group-containing (meth)acrylic monomers, such as 2-hydroxyethyl methacrylate and hydroxypropyl methacrylate, are functional equivalents to those monomers listed above (column 4, lines 11-24, Maeda), when used as monomers to prepare a polymer binder in an aqueous medium (column 6, lines 60-64, and Examples, Maeda) before a medium exchange. prima facie obvious (MPEP § 2144.06).
Takeshi in view of Maeda teaches a polyvinylidene fluoride (PVDF) polymer and a (meth)acrylic polymer dispersant, as addressed above, but appears to be silent to carboxylic acid groups of the (meth)acrylic polymer dispersant are at least partially neutralized with a base. However, in the same field of endeavor, Amin-Sanayei discloses that partially neutralized poly(acrylic acid) or poly(methacrylic acid) mixed with PVDF can improve the effectiveness of the acids (at least, [0058], [0065]). It would therefore be obvious to one of ordinary skill in the art at the time of the invention to have modified Takeshi in view of Maeda to have carboxylic acid groups at least partially neutralized with base, in order to improve their effectiveness.
(c) a crosslinking agent comprising, for example, N-methylolacrylamide ([0036], Takeshi), which is an aminoplast; and
(d) an organic diluent (e.g., “ketones”, [0069]).
Regarding claim 2, Takeshi as modified teaches the electrode binder of claim 1 in which the (meth)acrylic polymer has a glass transition temperature of from -60 °C to +60 °C ([0025]), overlapping instantly claimed -50 °C to +70 °C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. (MPEP 2144.05 (I) or 2131.03(II)).
claim 5, Takeshi as modified teaches the electrode binder of claim 1, wherein the polyvinylidene fluoride polymer is present in amounts of 3%-60% by weight ([0042], Takeshi), the (meth)acrylic polymer (“a2-a5”, [0041]) is present in amounts of about 35%-97% by weight and the crosslinking agent (“a6”) is present in amounts of about 0-11.6% by weight, the percentages by weight being based on resin solids (theoretically all monomers converted completely to the final resin solid). The above ranges overlap, respectively, those ranges as instantly claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. (MPEP 2144.05 (I) or 2131.03(II)). The calculations are as follows:
(1)“a6”=3%-60% of the polymer (A), then (2) “a2-a6”=40%-97% of the polymer (A);
(3) 0<“a6”≤12% of “a2-a6”, then (4) 88%<“a2-a5”<100% of “a2-a6”
Combining (2) and (3) gives “a6”=0-11.6% of the polymer (A)
Combining (2) and (4) gives “a2-a5”=35%-97% of the polymer (A)

Regarding claim 6, Takeshi teaches the electrode binder of claim 5 which has a resin solid content of 3 to 60 percent by weight ([0042], Takeshi), overlapping instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. (MPEP 2144.05 (I) or 2131.03(II)).
Regarding claim 16, Takeshi as modified (See the rejection of claim 1) teaches an electrode ([0170]-[0172]) comprising:
(a) an electrical current collector ([0093]-[0096], Takeshi);
(b) a cured film formed on the collector (a) (“electrode active material layer”, [0097]-[0100], Takeshi) comprising:
(i) a polyvinylidene fluoride polymer (polymerized “a1” which may be vinylidene fluoride, see at least [0039], [0029], Takeshi) comprising 100 
(ii) a crossedlinked (meth)acrylic polymer (at least [0039], polymerization of a2-a6, Takeshi) formed from the electrode binder of claim 1 (See the rejection of claim 1),
(iii) a conductive material ([0129], [0164], [0170], Takeshi),
(iv) an electrode active material capable of lithium intercalation/deintercalation([0081]-[0082], Takeshi), one of ordinary skill in the art would readily know the electrically active material must be capable of lithium intercalation/deintercalation to ensure the operation of the lithium ion secondary battery, and
(v) thickener ([0170], Takeshi).
Regarding claim 17, Takeshi as modified teaches the electrode of claim 16 in which (a) comprises copper or aluminum sheet or foil ([0093], Takeshi).
Regarding claim 18, Takeshi as modified teaches the electrode of claim 16 in which (iii) comprises acetylene black ([0129], [0164], Takeshi).
Regarding claim 19, Takeshi as modified teaches the electrode of claim 16 in which (iv) comprises lithium cobaltate, lithium nickelate, lithium manganite, iron lithium phosphate or ternary nickel cobalt lithium manganite ([0082], Takeshi). One of ordinary skill in the battery field would readily appreciate those instantly claimed chemical formulae.
claim 20, Takeshi as modified (See the rejection of claim 1) teaches an electrical storage device (“electrochemical device”, [0105]-[0113], Takeshi) comprising:
(a) an electrode including an electrical current collector ([0093]-[0096], Takeshi) and a cured film (“electrode active material layer”, [0097]-[0100], Takeshi) formed on the collector including:
(i) a polyvinylidene fluoride polymer (polymerized “a1” which may be vinylidene fluoride, see at least [0039], [0029], Takeshi) comprising 100 mole% of vinylidene fluoride when vinylidene fluoride is the only monomer for synthesizing polyvinylidene fluoride (See at least [0029], [0031] and [0040]),
(ii) a crossedlinked (meth)acrylic polymer (at least [0039], polymerization of a2-a6, Takeshi) of claim 1 (See the rejection of claim 1),
(iii) a conductive material ([0129], [0164], [0170], Takeshi),
(iv) an electrode active material capable of lithium intercalation/deintercalation([0081]-[0082], Takeshi), one of ordinary skill in the art would readily know the electrically active material must be capable of lithium intercalation/deintercalation to ensure the operation of the lithium ion secondary battery, and
(v) thickener ([0170], Takeshi).
(b) a counter electrode (See “two electrodes”, [0107], Takeshi), and
(c) an electrolyte (See “electrolytic solution” or “electrolyte” in [0107]-[0109], Takeshi).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi in view of Maeda and Amin-Sanayei, as applied to claim 1 above, and further in view of Sekmakas et al. (US 4022737, hereafter Sekmakas).
Regarding claims 3-4, Takeshi in view of Maeda and Amin-Sanayei teaches the electrode binder of claim 1, as provided above, but is silent to "the base is an amine". However, in the same field of endeavor, Sekmakas discloses that hydrophobic polymer particles (e.g., PVDF as instantly claimed) can be stably dispersed in an aqueous phase by means of a salt formation of a carboxy-functional copolymer using a base such as a triethyl volatile amine (at least: Abstract; col. 1, lines 30-38; col. 2, lines 18-29; the paragraph bridging col. 2 and col. 3; col. 3, lines 6-11). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed the teachings of Sekmakas to modify the combined Takeshi such that a volatile triethyl amine (reading on volatile tertiary amine as claimed) is used to neutralize the carboxylic acid group so as to form a stable aqueous dispersion, since “The class of amines which may be used to solubilize carboxyl copolymers in aqueous medium is well known” (see at least the paragraph bridging col. 2 and col. 3, Sekmakas). In the alternative, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 7-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi in view of Maeda, Amin-Sanayei and Sekmakas.
Regarding claim 7, Takeshi teaches an electrode slurry ([0080]) for a lithium ion secondary battery comprising:

(b) a binder comprising an aqueous dispersion (“aqueous medium”, see at least Abstract) of:
(i) a polyvinylidene fluoride polymer (polymer A1 obtained from the polymerization of monomer “a1” which may be vinylidene fluoride, see at least [0039]-[0045], [0029], Takeshi) comprising 100 mole% of vinylidene fluoride when vinylidene fluoride is the only monomer for synthesizing polyvinylidene fluoride (See at least [0029], [0031] and [0040]), and
(ii) a (meth)acrylic polymer dispersant (obtained from the polymerization of a monomer mixture containing monomers (a2) to (a6) (see at least, [0045], [0043], [0039], and  [0029]-[0036], Takeshi),
wherein the (meth)acrylic polymer dispersant is prepared from a mixture of monomers comprising one or more carboxylic acid group-containing (meth)acrylic monomers ([0034], Takeshi). Takeshi is silent to the “one or more hydroxyl group-containing (meth)acrylic monomers” as instantly claimed, but discloses that alkyl ester monomer of (meth)acrylic acid, such as propyl(meth)acrylate, butyl(meth)acrylate and octyl(meth)acrylate ([0033], Takeshi), can be used as one or more of monomers. These listed monomers are equivalents to instantly claimed hydroxyl group-containing (meth)acrylic monomers, as demonstrated by Maeda. Maeda discloses that hydroxyl group-containing (meth)acrylic monomers, such as 2-in an aqueous medium (column 6, lines 60-64, and Examples, Maeda) before a medium exchange. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Takeshi to use one or more hydroxyl group-containing (meth)acrylic monomers, as taught by Maeda, in the polymerization of monomers to prepare the polymer dispersant, since substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06).
Takeshi in view of Maeda teaches a polyvinylidene fluoride (PVDF) polymer and a (meth)acrylic polymer dispersant, as addressed above, but appears to be silent to carboxylic acid groups of the (meth)acrylic polymer dispersant are at least partially neutralized with a base. However, in the same field of endeavor, Amin-Sanayei discloses that partially neutralized poly(acrylic acid) or poly(methacrylic acid) mixed with PVDF can improve the effectiveness of the acids (at least, [0058], [0065]). It would therefore be obvious to one of ordinary skill in the art at the time of the invention to have modified Takeshi in view of Maeda to have carboxylic acid groups at least partially neutralized with base, in order to improve their effectiveness.
Takeshi in view of Maeda and Amin-Sanayei is silent to the base being an amine as claimed. However, in the same field of endeavor, Sekmakas discloses that hydrophobic polymer particles (e.g., PVDF as instantly claimed) can be stably is well known” (see at least the paragraph bridging col. 2 and col. 3, Sekmakas). In the alternative, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416;
(iii) a crosslinking agent comprising, for example, N-methylolacrylamide ([0036], Takeshi), which is an aminoplast; and
(iv) an organic diluent (e.g., “ketones”, [0069], Takeshi).
(c) a conductive agent (e.g., “conductive carbon”, [0170], Takeshi); and
(d) a thickener ([0170], Takeshi).
Regarding claim 8, Takeshi as modified teaches the electrode slurry of claim 7 in which the electrically active material comprises lithium cobaltate, lithium nickelate, lithium manganite, iron lithium phosphate or ternary nickel cobalt lithium manganite ([0082], Takeshi). 
Regarding claim 9, Takeshi as modified teaches the electrode slurry of claim 8 in which (a) is iron lithium phosphate ([0082], [0129], [0164], Takeshi). One of ordinary skill in the battery field would readily appreciate the instantly claimed chemical formula.
Regarding claim 10, Takeshi as modified teaches the electrode slurry of claim 7 in which (c) is acetylene black ([0129], [0164], Takeshi).
Regarding claim 12, Takeshi as modified teaches the electrode slurry of claim 7, and Takeshi further teaches that the electrode slurry contains a binder [(b), as claimed] in an amount of preferably 0.1 to 10 part by mass based on 100 parts by mass of the electrode active material [(a), as claimed] ([0088], Takeshi), and a thickener in an amount of not more than 20 mass% based on the binder. If the total amount of the solids weight is 100% by weight, the calculated corresponding values based on the above disclosure will be:
(a): ~89.2% - ~99.9%;
(b): ~0.1% - ~9%;
(c): ~0 - ~10.7%;
(d): 0 - ~0.9%.

All ranges shown above overlap respective claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. (MPEP 2144.05 (I) or 2131.03(II)).
Regarding claim 13, Takeshi as modified teaches the electrode slurry of claim 7 in which the (meth)acrylic polymer has a glass transition temperature of from -60 °C to +60 °C ([0025]), overlapping instantly claimed -50 °C to +70 °C. In the case where the claimed ranges “overlap a prima facie case of obviousness exists. (MPEP 2144.05 (I) or 2131.03(II)).
Regarding claim 14, Takeshi as modified teaches the electrode slurry of claim 7, wherein the polyvinylidene fluoride polymer is present in amounts of 3%-60% by weight ([0042], Takeshi), the (meth)acrylic polymer (“a2-a5”, [0041]) is present in amounts of about 35%-97% by weight and the crosslinking agent (“a6”) is present in amounts of about 0-11.6% by weight, the percentages by weight being based on resin solids (theoretically all monomers converted completely to the final resin solid). The above ranges overlap, respectively, those ranges as instantly claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. (MPEP 2144.05 (I) or 2131.03(II)). The calculations are as follows:
(1)“a6”=3%-60% of the polymer (A), then (2) “a2-a6”=40%-97% of the polymer (A);
(3) 0<“a6”≤12% of “a2-a6”, then (4) 88%<“a2-a5”<100% of “a2-a6”
Combining (2) and (3) gives “a6”=0-11.6% of the polymer (A)
Combining (2) and (4) gives “a2-a5”=35%-97% of the polymer (A)

Regarding claim 15, Takeshi as modified teaches the electrode slurry of claim 14 which has a resin solids content of 3 to 60 percent by weight ([0042], Takeshi), overlapping instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. (MPEP 2144.05 (I) or 2131.03(II)).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi in view of Maeda, Amin-Sanayei and Sekmakas, as applied to claim 7 above, and further in view of Ruka et al. (US 6248468 B1, hereafter Ruka).
Regarding claim 11, Takeshi as modified teaches the electrode slurry of claim 7, as provided above, wherein the slurry may contain a thickener, a dispersant, a surfactant and a .

Response to Arguments
Applicant's arguments filed on January 23, 2022 have been fully considered but they are not persuasive.
Applicant principally argues about the newly added limitation, i.e., “(a polyvinylidene fluoride polymer) comprising at least 75 mole% of vinylidene fluoride”, and alleges Takeshi does not teach this limitation, because Takeshi discloses an amount of 1-60 mass% of polyvinylidene fluoride polymer and a fluorine atom content of 2 to 30 mass%.
In response, it appears that Applicant mistakenly considers the 75 mole% said above as a percentage based on the aqueous dispersion. However, based on claim languages, the “at least 75 mole% of vinylidene fluoride” refers to a percentage of the monomer for synthesizing the polyvinylidene fluoride polymer, not a percentage based on the aqueous dispersion. Also, “a fluorine atom content (of 2 to 30 mass%)” is different from an amount of vinylidene fluoride in the polyvinylidene fluoride polymer.
As to the argument regarding to claim 5, Applicant argues that “… these are relative amounts for polymer A of Takeshi, and not relative amounts of polymer” (end of p8). However, 
Applicant’s argument regarding “Takeshi also does not teach or suggest a crosslinking agent comprising an aminoplast and/or a polycarbondiimide” is not persuasive, because the Applicant reads the specification limitation into the claim. It is respectfully note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s other arguments regarding other dependent claims are based on an improper allegation that claim 1 is not taught by prior arts. Since the arguments regarding claim 1 are not persuasive, as responded above, the arguments regarding the dependent claims are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.